Name: 89/35/EEC: Commission Decision of 22 December 1988 approving the new programme on the cotton sector in Greece pursuant to Council Regulation (EEC) No 389/82 (only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  plant product;  Europe
 Date Published: 1989-01-19

 Avis juridique important|31989D003589/35/EEC: Commission Decision of 22 December 1988 approving the new programme on the cotton sector in Greece pursuant to Council Regulation (EEC) No 389/82 (only the Greek text is authentic) Official Journal L 015 , 19/01/1989 P. 0027 - 0027*****COMMISSION DECISION of 22 December 1988 approving the new programme on the cotton sector in Greece pursuant to Council Regulation (EEC) No 389/82 (Only the Greek text is authentic) (89/35/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 389/82 of 15 February 1982 on producer groups and associations thereof in the cotton sector (1), as amended by Regulation (EEC) No 3465/87 (2), and in particular Article 8 (1) thereof, Whereas on 25 May 1988 the Greek Government forwarded a new programme on the cotton sector covering the period 1 January 1988 to 27 February 1992, supplemented by further data forwarded on 4 August and 26 October 1988; Whereas the said programme relates to investments needed for the harvesting, transport, storage, packaging and ginning of cotton; Whereas the programme includes all the information required under the second subparagraph of Article 5 (1) and Article 6 (2) of Regulation (EEC) No 389/82; whereas it accordingly satisfies the objectives and the conditions of that Regulation; Whereas the programme estimates as regards aid from the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, are compatible with the estimated cost referred to in Article 10 (3) of Regulation (EEC) No 389/82; Whereas, on the basis of the progress which will be recorded in the measures provided for in Title II of Regulation (EEC) No 389/82 in the recipient Member States, the Commission reserves the right to review the financial estimates for the programme submitted by Greece in compliance with the estimated cost referred to in Article 10 (3) of the abovementioned Regulation; Whereas, with a view to ensuring that the Commission continues to be notified periodically of the application of the programme, the provisions of Article 2 of Commission Decision 83/106/EEC of 7 March 1983 (3) approving the programme for the cotton sector in Greece pursuant to Council Regulation (EEC) No 389/82 are to be complied with by Greece; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The new programme on the cotton sector forwarded on 25 May 1988 by the Greek Government and supplemented by further data forwarded on 4 August and 26 October 1988 pursuant to Regulation (EEC) No 389/82 is hereby approved. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 22 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1982, p. 1. (2) OJ No L 329, 20. 11. 1987, p. 6. (3) OJ No L 66, 12. 3. 1983, p. 18.